Citation Nr: 1412863	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  07-36 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a compensable disability rating for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active military service from January 1977 to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2005 rating decision by the Los Angeles, California Regional Office (RO) of the Department of Veterans Affairs (VA). 

In September 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

The Board denied the claim of entitlement to a compensable evaluation for bilateral pes planus in a January 2012 decision.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (the Court).  In a June 2013 Memorandum Decision, the Court set aside the Board's January 2012 decision, and remanded the matter to the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted herein above, in a January 2012 decision the Board denied entitlement to a compensable evaluation for bilateral pes planus, and the Veteran appealed that decision to the Court, which vacated and remanded the Board's decision in a June 2013 Memorandum Decision.  In vacating and remanding the matter, the Court specifically found that the Board failed to provide an adequate statement of reasons or bases for its decision in that the Board failed to address whether the Veteran's testimony offered at the January 2011 Board hearing indicated a material change in his disability triggering the necessity for a new VA examination.  

The Veteran was last afforded a VA examination to address the severity of his bilateral pes planus in August 2010.  At his Board hearing, the Veteran testified that since this VA examination that his condition had "probably gotten worse."  Notably, a review of the August 2010 VA examination report documents that the condition had become "progressively worse" since its onset.  

When it is indicated that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  Nonetheless, the Board is not required to remand an appealed disability benefit claim solely because of the passage of time since an otherwise adequate examination report was prepared.  VAOPGCPREC 11-95 (April 7, 1995).  Because the Veteran's complaints indicate possible worsening of his bilateral pes planus and the nature of the condition since its onset is one of progressive worsening, the matter must be remanded to afford the Veteran a VA examination. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the severity of his service-connected bilateral pes planus.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should also elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report.

The examiner should report the results of range of motion testing and comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.  The examiner's report should include a description of the above factors that pertain to functional loss that develops on repetitive use or during flare-up.
The examiner should describe the severity of the Veteran's bilateral pes planus in terms of whether it is mild (symptoms relieved by built-up shoe or arch support), moderate (weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet), severe (marked deformity, pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities), or pronounced (marked pronation, extreme tenderness of plantar surfaces, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances).  The examiner should also describe any other associated deformity or functional impairment of the feet.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

2.  Readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a Supplemental Statement of the Case and afforded an appropriate period of time within which to respond thereto.



	(CONTINUED ON NEXT PAGE)





The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


